Citation Nr: 1639176	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-27 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Flynn, Counsel




INTRODUCTION

The Veteran had honorable, active military service from September 1962 to December 1969.  He was awarded the Purple Heart for his service, among other decorations.  He died in December 2009.  The appellant is his surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision. 


FINDINGS OF FACT

1.  The Veteran died in December 2009 of esophageal cancer.  

2.  At the time of his death, the Veteran was service connected for residuals of a gunshot wound to his shoulder, neuropathy, diabetes mellitus, and a thigh scar.  He was not service connected for esophageal cancer.  

3.  The Veteran's esophageal cancer neither began during nor was otherwise caused by his military service, to include as a result of his presumed herbicide exposure during his service in Vietnam.  

4.  The Veteran's lung and liver cancer metastasized from his esophageal cancer.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided; and neither the appellant, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records and private treatment records have been obtained.  

Additionally, the appellant testified at a DRO hearing and was offered the opportunity to testify at a hearing before the Board but she declined.

A VA opinion (the reports of which have been associated with the claims file) has also been provided, which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded his opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the appellant nor her representative has objected to the adequacy of any of the opinions conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  While the opinion did not specifically address whether the Veteran's esophageal cancer specifically began during or was otherwise caused by his military service, no evidence even suggests such a relationship.  In fact, the National Academy of Sciences, after studying the available medical literature found inadequate or insufficient evidence to determine an association between herbicide exposure and the development of esophageal cancer.  As such, the obtaining of an additional opinion would not present a reasonable possibility of substantiating the claim. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

Merits 

The appellant filed a claim for the Veteran's cause of death in December 2009, which was denied in a June 2010 rating decision on the basis that the disability that caused the Veteran's death neither occurred in active service nor was otherwise caused by active service, and the appellant has perfected an appeal as to this issue.  

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.  A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a refutable presumption of service incurrence, such as cardiovascular disease, if manifested to the required degree within a prescribed period from the Veteran's separation from active duty; or one that is proximately due to or the result of, or aggravated by, a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 3.310(a). 

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

The appellant contends that the Veteran's herbicide exposure during service is what caused his esophageal cancer, ultimately resulting in his death.  The Veteran served on active duty from September 1962 to December 1969 and is presumed to have been exposed to herbicides in service.  The Veteran's surviving spouse is the appellant in this case.

At the time of his death, the Veteran was service connected for residuals of a gunshot wound to his shoulder, neuropathy, diabetes mellitus, and a thigh scar.  He was not service connected for esophageal cancer.  

Turning to the facts of this case, in early November 2009, the Veteran complained of difficulty swallowing food.  Radiological testing, compared to testing performed in December 2008, showed multiple coin lesions in the bilateral air lungs, with right greater than left.  The lesions were noted to be highly suspicious for metastases.  

In a November 2009 pulmonary consultation, the Veteran reported experiencing shortness of breath with exertion and increased cough over the past few weeks.  An endoscopic esophageal dilation indicated that the Veteran had a malignant appearing esophageal mass extending from 30 to 35 centimeters from incisions status post cold forceps biopsy.  The mass lesion appeared to also involve the proximal portion of stomach in hiatal hernia sac.  The Veteran was diagnosed with an "extensive" esophageal cancer with round metastatic lesions.  The Veteran had pain in his liver, and he was admitted to the hospital in order to treat the pain associated with his cancer.  

The Veteran's cancer was characterized as stage four esophageal cancer, and the Veteran was ultimately sent home with narcotic medications to treat his pain.  Later in November 2009, the Veteran sought treatment for increased shortness of breath.  The Veteran's cancer was characterized as squamous cell carcinoma with bilateral lung lesions, subcarinal nodes, and mediastinal notes.  The Veteran had liver metastases and the results of adenopathy in the abdomen.  The Veteran was suffering from severe hepatic failure and was not a candidate for any therapy.  The Veteran was referred to hospice care.  He died at his home on December 2, 2009.  

The Veteran's death certificate listed his immediate cause of death as esophageal squamous cell carcinoma.  A significant condition contributing to the Veteran's death were liver and lung metastases.  

At the time of the Veteran's death, service connection was not in effect for his esophageal cancer; and there has not been any allegation that any of the Veteran's service-connected disabilities either caused or was a material factor in the production of the Veteran's death.  Rather, the appellant contends that the Veteran's herbicide exposure during service caused the Veteran's esophageal cancer or that lung and liver cancer should be considered secondary causes of his death.

The evidence confirms that the Veteran honorably served his country in the Republic of Vietnam.  Hence, he is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West 2014).

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection for a disability or death is warranted for certain diseases and disorders: however, esophageal cancer is not listed among the diseases associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Although the appellant contends that the Veteran's service caused his death by causing his esophageal cancer, the competent and probative evidence of record is absent of any findings or even suggestions that the Veteran's esophageal cancer was caused by his service.  

VA has entered into an agreement with the National Academy of Sciences (NAS) to review scientific and medical literature on the potential health effects of exposure to herbicides.  See 38 U.S.C. § 1116(c).  Based upon its review of literature, NAS places various diseases into one of four categories based on the strength of the evidence of association between herbicide exposure and the health outcome.  The four categories are: (1) Sufficient Evidence of Association; (2) Limited or Suggestive Evidence of Association; (3) Inadequate or Insufficient Evidence to Determine Whether an Association Exists; and (4) Limited or Suggestive Evidence of No Association.  See Determinations Concerning Illness Discussed in National Academy Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).

In the most recent update, published in 2014, NAS determined that there was inadequate or insufficient evidence to determine an association between esophageal cancer and herbicide exposure, noting that the available epidemiologic studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association.  

The appellant has not provided any medical opinion to support her contention.  Rather, she has suggested that while cancer of the esophagus is not presumptively related to herbicide exposure, respiratory cancers, including cancer of the lung, bronchus, larynx, or trachea, are indeed presumptively related to service, and given the close anatomical proximity of the esophagus to these respiratory structures, and given that air may pass into the esophagus just as it passes into the respiratory structures, service connection should be awarded for the esophageal cancer.

The Board has also considered the appellant's statements asserting a nexus between the Veteran's cancer and service, and notes that with regard to lay evidence of a relationship between a veteran's diagnosis of certain disabilities and their service, lay persons may be competent to speak on matters of medical diagnosis or etiology.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  To this end, the appellant is competent to report symptoms that the Veteran experienced, and which she observed.  However, as a lay person, the appellant lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  Therefore, while the appellant may disagree with the conclusion that the Veteran's cancer was not caused by his military service, she is not considered competent (meaning medical qualified) to address the etiology of the Veteran's esophageal cancer.

Here there is simply no medical evidence suggesting that the Veteran's esophageal cancer might be the result of his esophageal cancer.  As noted, the National Academy of Sciences has also concluded that the available medical literature does not link esophageal cancer to herbicide exposure.  As such, the Veteran's esophageal cancer cannot be linked to his military service.

While the Veteran was noted to have lung and liver cancer at the time of his death, the evidence shows the Veteran had esophageal cancer that metastasized to his lungs and liver.  Service connection for cause of death due to cancer on a presumptive basis may only be established if the cancer in consideration is the "primary" or originating site of the cancer.  Presumptive service connection cannot not be established for lung cancer in a scenario where esophageal cancer has metastasized to the liver and lung, because the Veteran did not actually have lung cancer, but rather he had metastasized esophageal cancer.  See VA General Counsel Precedent Opinion dated May 2, 1997 (noting that it is well established that a primary cancer of one organ may metastasize into other organs causing secondary tumors in those organs).  "Metastasis" is the transfer of disease from one organ or part to another not directly connected with it.  By definition, metastasis would represent the progress of the non service connected primary cancer and evidence that a secondary cancer resulted from metastasis of a primary cancer would be affirmative evidence that the secondary cancer was not the result of some other cause such as herbicide exposure.

Here, a medical opinion was obtained in August 2014 to address whether the lung and liver cancers constituted a metastasis of the esophageal cancer.  The VA examiner reviewed a number of medical articles regarding esophageal cancer which he cited in the report.  He found that it was less likely than not that the Veteran's death was related to his active duty service, finding that the Veteran's lung lesions were primarily due to the highly invasive nature of his primary esophageal cancer.  

The examiner explained that in general the prognosis of esophageal cancer is quite poor, because most patients present with advanced disease.  By the time the first symptoms, such as dysphagia, start manifesting themselves, the cancer has already well progressed.  He noted that approximately 50 percent of patients with esophageal cancer will have metastatic disease at the time of diagnosis.  "(T)he esophagus has no serosa, thus reducing the resistance against local spread of invasive cancer cells.  Furthermore, the esophagus has an extensive network of lymphatics, allowing for early regional tumor advancement.  The end result is local spread and invasion into surrounding tissue, with early metastatic disease developing in most patients."  Common metastatic sites include the lungs, liver, brain and bones.  The Veteran's disease advanced as expected.

As noted above, the Veteran's private treatment records also suggested that the liver and lung cancers were the result of his esophageal cancer metastasizing.

At this juncture, the Board would like to express that it is extremely sympathetic toward the appellant's claim and is deeply appreciative of the Veteran's military service.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As described, the evidence of record is against the appellant's claim, and it is denied.


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


